PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
                  ______

                   No. 14-4044
                     ______

                    D.M.;
           L. M., on behalf of E.M.;
LEARNING CENTER FOR EXCEPTIONAL CHILDREN

                        v.

  NEW JERSEY DEPARTMENT OF EDUCATION;
    LINDA CHAVEZ; PEGGY MCDONALD,
                         Appellants
                 ______

    On Appeal from United States District Court
           for the District of New Jersey
            (D.N.J. No. 2-14-cv-04620)
      District Judge: Honorable Esther Salas
                       ______

               Argued June 4, 2015
 Before: FISHER, JORDAN, and SHWARTZ, Circuit
                    Judges.

           (Filed: September 10, 2015)
Jennifer J. McGruther, Esq. ARGUED
Office of Attorney General of New Jersey
Department of Law & Public Safety
Division of Law
Richard J. Hughes Justice Complex
25 Market Street, P.O. Box 112
Trenton, NJ 08625

Attorney for Appellants

Vito A. Gagliardi, Jr., Esq. ARGUED
Porzio, Bromberg & Newman
100 Southgate Parkway
Morristown, NJ 07962

Attorney for Appellees
                           ______

                OPINION OF THE COURT
                        ______

FISHER, Circuit Judge.

       E.M. is a student at the Learning Center for
Exceptional Children (“LCEC”). LCEC is a private school for
children with intellectual disabilities. E.M.’s individualized
education program—her federally-mandated education plan
created by her parents, teachers, and local public-school
system—says that she should attend LCEC and integrated
classes with students from Today’s Learning Center (“TLC”).
TLC is a private school for regular-education students that
shares classroom space with LCEC. The New Jersey
Department of Education (“the Department”) asserts that it




                              2
has not approved LCEC or TLC to teach integrated classes of
regular-education students and students with disabilities.
Therefore, the Department directed LCEC to confirm that it
would not place its public-school students with disabilities in
classrooms with private-school regular-education students.
LCEC agreed under protest.
       E.M.’s parents—D.M. and L.M.—on behalf of E.M.
and LCEC sued the Department and two of its officials,
challenging the Department’s regulation of LCEC as arbitrary
and capricious, and sought preliminary injunctive relief. The
District Court granted E.M. a preliminary injunction under
the so-called “stay-put” rule of the Individuals with
Disabilities Education Act (“IDEA”). The injunction allowed
her to attend classes with TLC’s regular-education students
during the pendency of the case. We will remand the case
with the injunction intact for additional fact finding.
                                I.
                                1.
       The Individuals with Disabilities Education Act
imposes conditions on any State that accepts certain federal
educational funding assistance. New Jersey accepts this
assistance and is bound by those conditions.
       Under IDEA, a State must provide a free appropriate
public education to all students with intellectual disabilities.
20 U.S.C. § 1412(a)(1)(A).1 A free appropriate public
education is, among other things, an education that is
provided in conformity with an individualized education
program for that child. Id. § 1401(9)(D). A State can provide

       1
        The United States Department of Education has
issued implementing regulations for IDEA. See 34 C.F.R. pt.
300. However, the general statutory provisions are sufficient
to provide background.



                               3
a free appropriate public education to a child with disabilities
by paying for that child to attend a private school if the State
ensures that the private school meets the same standards that
the State requires of public schools and if the private school
accords with the child’s individualized education program. Id.
§ 1412(a)(10)(B). The New Jersey Department of Education
approves private-school programs to serve these public-
school students with disabilities, but the approval process is
for specific programs only and is not a general certification of
the school. N.J. Admin. Code § 6A:14-7.1(a).
       An individualized education program—frequently
abbreviated as “IEP”—must be created and in effect for each
child with disabilities by the beginning of each school year.
20 U.S.C. §§ 1412(a)(4), 1414(d)(2)(A). Each year, a child’s
IEP is developed by a team that includes the child’s parents,
at least one regular-education teacher, at least one special-
education teacher, a representative of the local educational
agency, and the child himself or herself, if appropriate. Id.
§ 1414(d)(1)(B). If needed to interpret evaluation results or to
provide other expertise, additional individuals may participate
in creating the IEP. Id. The IEP should state the child’s
present levels of achievement and performance, provide
annual goals, and explain how progress will be measured. Id.
§ 1414(d)(1)(A)(i). The IEP should also state “the special
education and related services and supplementary aids and
services . . . to be provided to the child” and “the anticipated
frequency, location, and duration of those services and
modifications.” Id. § 1414(d)(1)(A)(i)(IV), (VII). Once an
IEP has been created, it may only be amended by the entire
IEP team or by agreement between the parents and the local
educational agency. Id. § 1414(d)(3)(F).
       IDEA also requires that States provide a dispute
resolution system should a parent or public agency dispute



                               4
whether the child is receiving a free appropriate public
education. Either party may seek mediation or present a
complaint to an administrative law judge, who will then
adjudicate the parties’ disagreement. Id. § 1415(b)(6), (c)(2),
(d), (e), (f). When parties go before an administrative law
judge, the process is called a “due process hearing.” Id.
§ 1415(f). Any party aggrieved by the ALJ’s findings can
administratively appeal. Id. § 1415(g). Any party still
aggrieved after the administrative appeal may file a civil
action in a state court of competent jurisdiction or in a federal
district court. Id. § 1415(i)(2).
        Importantly, IDEA requires that “during the pendency
of any proceedings” the child “shall remain in the then-
current educational placement” unless the parents and the
state or local educational agency agree otherwise. Id.
§ 1415(j). This is commonly referred to as IDEA’s “stay-put”
rule.
                                  2.
        The Learning Center for Exceptional Children is a
private school for students with disabilities. It opened in
1978. During the times relevant to this lawsuit, LCEC leased
classroom space in a building in Clifton, New Jersey. Also
sharing this space was a private school for regular-education
students, Today’s Learning Center. The principal of LCEC is
also the principal of TLC.
        LCEC has received authorization from the New Jersey
Department of Education to educate public-school students
with disabilities referred to LCEC by the students’ local
public-school systems into certain programs. LCEC received
its most recent approval in 2011. In its application for this
approval, LCEC listed one of the programs as “integration of
disabled and non-disabled peers.” App. at 25 (alteration
omitted). The application, however, did not mention that



                               5
LCEC students would attend integrated classes with TLC’s
students. The Department has never approved TLC to educate
any public-school students with disabilities.
        E.M. is a ten-year-old girl who most recently was in
the fourth grade. Her local public-school system, Hoboken,
classified her as “Multiply Disabled” and eligible to receive
special education services. Beginning in January 2011, she
has attended LCEC, as stated in her IEPs for each year.
“LCEC was specifically selected as the out-of-district
educational placement for E.M. due to her unique academic
and social/emotional needs.” App. at 22. For the 2014-15
school year, “[E.M.’s] IEP calls for her to [be] integrated with
regular education students in a small classroom at TLC with a
low student-to-teacher ratio.” Id. She is also to receive a one-
on-one, in-classroom assistant and other curricular
modifications.
        In December 2013, after an on-site inspection, the
Department requested a “statement of assurance that non-
public school students from TLC are not in class with public
school students from LCEC.” App. at 26. The Department
subsequently denied LCEC’s request to locate to a different
building, stating that it did so because LCEC educated its
public-school students with disabilities with TLC’s regular
education students. The Department also changed LCEC’s
approval status to “conditional approval,” which meant that
LCEC could not enroll any new public school students. See
N.J. Admin. Code § 6A:14-7.10(b)(1)(i). LCEC filed
petitions for review of both decisions with the New Jersey
Office of Administrative Law, which are still pending
although a decision is expected shortly. In July 2014, LCEC
assured the Department that it would not place its public-
school students with disabilities in classrooms with TLC’s
regular-education students, despite the fact that some of its



                               6
students’ IEPs—such as E.M.’s—called for it. LCEC remains
on conditional approval status.

                                3.
        On July 23, 2014, LCEC and E.M., through her
parents D.M. and L.M., sued the Department, as well as
Linda Chavez and Peggy McDonald—two senior employees
in the Department. LCEC sought injunctive and declaratory
relief allowing LCEC to accept new students and to educate
its public-school students with TLC’s regular-education
students. E.M. sought injunctive and declaratory relief
prohibiting the Department from acting “in a manner that
precludes LCEC from implementing the mainstreaming
component of E.M.’s IEP.” App. at 37.2 E.M. also sought her
attorneys’ fees in bringing the suit, as permitted by 20 U.S.C.
§ 1415(i)(3)(B).
        After the District Court denied the plaintiffs’ request
for a temporary restraining order, the parties filed and briefed
a motion for a preliminary injunction on an accelerated basis.
When the briefing was complete, the District Court held a
hearing. The District Court, finding that the plaintiffs’
arguments had evolved, ordered supplemental briefing on the
applicability of the “stay-put” rule to E.M.
        After the supplemental briefing, the District Court
granted a preliminary injunction to E.M. only. It held that
E.M. did not need to first seek a “stay-put” order from the
administrative process, that the Department was altering
E.M.’s “educational placement” by preventing LCEC from
educating its public-school students with disabilities with

       2
        “Mainstreaming” refers to the process in which
students with disabilities are integrated with their non-
disabled peers in regular-education classrooms.



                               7
TLC’s regular-education students, and that, therefore, E.M.
was entitled to an injunction while she challenged the
Department’s actions. The District Court’s injunction orders
that the Department be “enjoined from interfering with
Plaintiff LCEC’s implementation of E.M.’s Individualized
Education Plan” and applies “only to E.M. and no other
student at LCEC.” App. at 2. The Department timely
appealed.3
                               II.
       The District Court had jurisdiction over this suit under
28 U.S.C. § 1331. We have jurisdiction over this appeal from
the District Court’s order entering a preliminary injunction
under 28 U.S.C. § 1292(a)(1).
       Typically, we review the District Court’s preliminary
injunction under a “tripartite standard”: “We review the
District Court’s findings of fact for clear error. Legal
conclusions are assessed de novo. The ultimate decision to
grant or deny the injunction is reviewed for abuse of
discretion.” K.A. ex rel. Ayers v. Pocono Mountain Sch. Dist.,
710 F.3d 99, 105 (3d Cir. 2013) (internal quotation marks
omitted). However, our review of a preliminary injunction
entered pursuant to IDEA’s “stay-put” rule is more specific.
       The “stay-put” rule “functions, in essence, as an
automatic preliminary injunction.” Drinker ex rel. Drinker v.
Colonial Sch. Dist., 78 F.3d 859, 864 (3d Cir. 1996). This is
because, under the rule, “the child shall remain in the then-
current educational placement” while “proceedings conducted

       3
         The Department has moved to dismiss LCEC’s and
E.M.’s complaint. That motion is still pending before the
District Court, although the District Court recently requested,
and the parties have filed, supplemental briefing on the
motion.



                               8
pursuant to [20 U.S.C. § 1415]” are ongoing. 20 U.S.C.
§ 1415(j). Thus, if the “stay-put” rule applies, children “are to
remain in their current educational placement until the dispute
with regard to their placement is ultimately resolved”
“regardless of whether their case is meritorious or not.”
Drinker, 78 F.3d at 864 (emphasis added) (internal quotation
marks omitted). The “usual prerequisites to injunctive relief”
are not required. Id. (internal quotation marks omitted).
Therefore, the Court reviews the application of the “stay-put”
rule to a given set of facts de novo. Id. at 865.
                                III.
        Under 20 U.S.C. § 1415(j), “during the pendency of
any proceedings conducted pursuant to [§ 1415], unless the
State or local educational agency and the parents otherwise
agree, the child shall remain in the then-current educational
placement of the child.” In other words, if there are
“proceedings conducted pursuant to [§ 1415]” ongoing and
the child will otherwise be moved from her “then-current
educational placement,” the child is entitled to an injunction
against the change. We must, therefore, ask two questions.
First, is E.M.’s suit against the Department a “proceeding[]
conducted pursuant to [§ 1415]”? Second, is E.M.’s
“educational placement” being altered?
                                 1.
        Whether E.M.’s suit against the Department—claiming
that its directive to LCEC breaches its obligations under
IDEA and denies her a free appropriate public education—
constitutes a “proceeding[] conducted pursuant to [§ 1415]”
requires us to consider two subordinate issues. First, the
federal courts must have subject-matter jurisdiction over the
suit. Second, E.M.’s claim must be one that can be enforced
through an action under § 1415. We begin with the subject-
matter jurisdiction issue.



                               9
       IDEA authorizes an aggrieved party to file suit in a
federal district court should there be a dispute as to whether a
child is receiving a free appropriate public education. 20
U.S.C. § 1415(i)(2)-(3). However, a federal court may not
exercise subject-matter jurisdiction over the dispute unless
state administrative remedies have been exhausted. Batchelor
v. Rose Tree Media Sch. Dist., 759 F.3d 266, 272 (3d Cir.
2014) (“In the normal case, exhausting the IDEA’s
administrative process is required in order for the statute to
grant subject matter jurisdiction to the district court.” (internal
quotation marks and alterations omitted)). Exhaustion is not
required in very limited circumstances, such as where
exhaustion is futile or inadequate, where the question
presented is purely legal, where the administrative process
cannot grant relief, or where exhaustion would work a severe
or irreparable harm upon a litigant. Komninos v. Upper
Saddle River Bd. of Educ., 13 F.3d 775, 778-79 (3d Cir.
1994).
       Here, we find that the administrative process would be
unable to grant relief, and so exhaustion of that process is
unnecessary.4 Neither IDEA nor the New Jersey
administrative code provides administrative means for a
parent to challenge an action of a state agency, only to
challenge action of a local public-school system. See, e.g., 20
U.S.C. § 1415(f)(1)(A) (“Whenever a complaint has been
received . . . the parents or the local educational agency

       4
           We recognize that the District Court is currently
considering this issue in deciding the Department’s motion to
dismiss. However, because exhaustion is a question of
subject-matter jurisdiction, it should have been addressed
first; if exhaustion were required, the District Court would
have lacked jurisdiction to enter the injunction.



                                10
involved in such complaint shall have an opportunity for an
impartial due process hearing.” (emphasis added)); N.J.
Admin. Code § 6A:14-2.7(h) (“When a parent requests a due
process hearing . . . the district board of education shall have
an opportunity to resolve the matter . . . .” (emphasis added)).
E.M. does not challenge the action of her local public-school
system. Rather, she agrees with what her local public-school
system has decided: that she attend LCEC while attending
classes with TLC’s regular-education students. It is the
Department that would prevent her from doing so, and it is
the Department’s action she wishes to challenge. Given that
the administrative process “cannot grant relief” because the
“hearing officer lacks authority to provide a remedy,”
Komninos, 13 F.3d at 778, her failure to exhaust her
administrative remedies does not deprive the District Court of
jurisdiction.
        We therefore turn to the second issue: does § 1415
contemplate and allow E.M.’s suit against the Department?
The answer is yes. E.M. believes that the Department’s
interpretation of the scope of LCEC’s approvals is incorrect,
arbitrary, and capricious. By imposing its interpretation of the
scope of LCEC’s approvals on E.M., the Department would
prevent E.M. from having her IEP implemented as worded:
that she attend LCEC and integrated classes with students at
TLC. Because receiving an education in compliance with her
IEP is a part of receiving a free appropriate public education
under IDEA, see 20 U.S.C. § 1401(9)(D), the Department is
thus arguably interfering with her ability to receive a free
appropriate public education. The entire purpose of § 1415 is
to provide parents “procedural safeguards with respect to the
provision of a free appropriate public education.” Id.
§ 1415(a).




                              11
        Moreover, under IDEA, a parent who prevails in a
lawsuit may receive reasonable attorneys’ fees and costs. Id.
§ 1415(i)(3)(B)(i)(I). Importantly, a district court can award
attorneys’ fees to “a State educational agency” if it is the
“prevailing party” and the underlying action was frivolous or
was      presented    for     an   improper     purpose.    Id.
§ 1415(i)(3)(B)(i)(II)-(III). Therefore, because E.M.’s claim
is one that concerns the provision of a free appropriate public
education to her and because the Department is a permissible
party in an IDEA lawsuit in a federal district court, we
conclude that E.M.’s lawsuit against the Department is a
“proceeding[] conducted pursuant to [§ 1415].”
        The Department’s arguments to the contrary rely on
cases we find inapplicable. First, the Department relies on
Judge Becker’s opinion in DeLeon v. Susquehanna
Community School District, 747 F.2d 149 (3d Cir. 1984), and
the Sixth Circuit’s opinion in Tilton ex rel. Richards v.
Jefferson County Board of Education, 705 F.2d 800 (6th Cir.
1983). In DeLeon, we considered whether a change in the
way a child was transported to school was subject to the
“stay-put” rule. 747 F.2d at 150. Previously, the school
district paid the child’s parent to drive him to school; the
school district began arranging group transportation instead.
Id. at 151. We concluded that the change was not subject to
the “stay-put” rule because the child’s educational placements
were not changed. Id. at 153-54. The Department, however,
emphasizes certain dicta from the opinion. Judge Becker
opined that “possibly requiring school districts to raise
substantial funds by taxation or transfer of appropriations” in
order to keep a school open that a school district intended to
close for financial reasons “raises substantial and sensitive
separation of powers problems.” Id. at 153 n.8.




                              12
        In Tilton, a local school district planned to close a full-
year education program for students with disabilities for
budget reasons and to transfer the students to 180-day
programs. 705 F.2d at 802, 804. The Sixth Circuit held that
the “stay-put” rule did not apply to the district’s plan to close
the programs for budgetary reasons because “nothing in the
legislative history or the language of the Act implies a
legislative intent to permit interested parties to utilize the
automatic injunctive procedure of [the ‘stay-put’ rule] to
frustrate the fiscal policy of participating states.” Id. at 804.
The court noted that education “‘is committed to the control
of state and local authorities’” and that applying “stay-put” to
a budgetary decision “would effect a transfer of power.” Id.
(quoting Epperson v. Arkansas, 393 U.S. 97, 100 (1968)).
Therefore, the Sixth Circuit held, challenging the financial
decision to close schools was not something that triggered the
“stay-put” rule. Id. at 804-05.
        From these cases, the Department would have us craft
a rule that exempts state regulation of public and private
schools from the reach of a § 1415 action. Both DeLeon and
Tilton suggest that certain types of state or school district
action—namely funding decisions—are not the proper
subjects of a suit under IDEA. However, E.M.’s claim does
not raise the same concerns as the hypothetical challenge in
DeLeon and the actual challenge in Tilton. Those cases were
concerned with preventing the “stay-put” rule from intruding
on areas of state authority with which IDEA has only a
tangential relationship—such as a budgetary decision.
        This is key, we think. E.M.’s claim focuses on a
responsibility of the state educational agency under IDEA:
proper regulation of private schools to which local public-
school districts will send students with disabilities. See 20
U.S.C. § 1412(a)(10)(B). If the Department fails to do this



                                13
properly, it has directly breached one of its obligations under
IDEA. In contrast, fiscal and administrative decisions may
impact the education that a student receives under IDEA, but
only indirectly; reallocating funds, for example, does not
itself violate IDEA. The fact that E.M. challenges the way in
which the Department performs one of its obligations as a
state educational agency under IDEA demonstrates that
E.M.’s claim falls within the ambit of § 1415.
        The Department next relies on O’Bannon v. Town
Court Nursing Center, 447 U.S. 773 (1980). In O’Bannon,
federal and state regulators decided to end Medicare and
Medicaid’s relationship with a nursing home because it “no
longer met the statutory and regulatory standards for skilled
nursing facilities.” Id. at 775-76. Residents residing at the
facility by virtue of Medicaid would have been forced to
move to a different nursing home or else pay their own way.
Id. at 776. The residents wanted a due process hearing before
the relationship was discontinued and for Medicaid to
continue to pay for their continued residence at the nursing
home in the meantime. Id. at 777. The Supreme Court
determined that the residents lacked “an interest in receiving
benefits for care in a particular facility that entitles them, as a
matter of constitutional law, to a hearing before the
Government can decertify that facility.” Id. at 784. This was
because Medicaid did not “confer a right to continued
residence in the home of one’s choice”; it only conferred “the
right to choose among a range of qualified providers.” Id. at
785. Because the end of the relationship “does not reduce or
terminate a patient’s financial assistance, but merely requires
him to use it for care at a different facility,” no due process
interest was triggered. Id. at 785-86.
        The fact that O’Bannon is a constitutional due process
case is what distinguishes it from this one. The residents in



                                14
O’Bannon were seeking to find an interest sufficient to trigger
the protections of the Due Process Clause, and the Court
concluded that no such interest existed. E.M. does not need
the Due Process Clause of the Constitution to get an
injunction here. If she can show that she has begun a
“proceeding[] conducted pursuant to [§ 1415]” and that she
faces a change in her “then-current educational placement,”
IDEA grants her an injunction. O’Bannon does not help us
determine whether the first of these requirements is met,
which is what we consider here.
        Finally, the Department relies on Dima v.
Macchiarola, 513 F. Supp. 565 (E.D.N.Y. 1981), and Corbett
ex rel. Corbett v. Regional Center of the East Bay, Inc., 699
F. Supp. 230 (N.D. Cal. 1988). In Dima, the district court
denied a “stay-put” injunction against the local school board’s
decision not to renew a contract with a private school, which
would result in the transfer of students with disabilities to a
different school. 513 F. Supp. at 566-68. In Corbett, the
district court modified a pre-existing “stay-put” injunction to
allow the state Department of Social Services proceedings to
revoke the operating license of a facility to operate to move
forward. 699 F. Supp. at 230-32. We do not think these cases
are helpful to the issue of whether E.M.’s lawsuit is a
“proceeding[] conducted pursuant to [§ 1415].” Dima
concluded that “the transfer of these handicapped students”
did not “constitute[] a change in ‘placement.’” 513 F. Supp. at
568. Corbett, in turn, relied on Dima. 699 F. Supp. at 232.




                              15
Therefore, these cases do not persuade us that E.M. cannot
sue the Department under § 1415.5
       We are satisfied that E.M.’s suit against the
Department is a “proceeding[] conducted pursuant to
[§ 1415].” However, this implies nothing about the merits of
her claims against the Department. The merits of the
underlying suit have no impact on whether “stay-put” applies
in a given case, and we express no opinion on them here. See
Drinker, 78 F.3d at 864 (stating that “stay-put” applies
“regardless of whether the[] case is meritorious or not”).
Although there are circumstances when federal courts should
not and cannot intervene in the licensing decisions of the
State, we also envision circumstances in which federal law
requires that we intervene, such as if the licensing decision is
based on an impermissible motive under IDEA. Whether the
particular action challenged is something that the federal
courts can remedy must be determined in each case. Because
a “stay-put” injunction applies regardless of the merits, we
take this brief opportunity to emphasize that speed of a final
resolution in these cases is in the best interest of all parties.

       5
         Our dissenting colleague embraces the Department’s
argument, stating that “the ‘stay put’ provision does not apply
when the change in educational placement results from a
broad policy decision grounded in matters of licensing,
administration, or fiscal policy.” Dissent at 6-7. However, our
colleague supports this statement, predominantly, with cases
holding that no change in educational placement occurred.
See, e.g., id. at 7 (citing cases). As explained below, we think
that position has some force. However, we think that whether
a change in placement has occurred is a different question
than whether litigants can ever challenge a “broad policy
decision” through IDEA.



                               16
                                2.
       Because E.M.’s suit is a “proceeding[] conducted
pursuant to [§ 1415],” she is entitled to remain in her “then-
current educational placement” under § 1415(j). Therefore,
she is entitled to an injunction should the Department attempt
to alter her “educational placement.” E.M. says that by
instructing LCEC not to allow its public-school students in
classrooms with regular-education students from TLC, which
is required by her IEP, the Department is attempting to alter
her “educational placement.” The Department responds that
E.M. can receive the same services provided by LCEC at a
different school, so her “educational placement” is
unchanged. To resolve this dispute, we have to address what
“educational placement” means in this context.
       The term “educational placement” is not defined by
IDEA or its implementing regulations. Nevertheless, this
Court has previously interpreted the term to mean “whether [a
change] is likely to affect in some significant way the child’s
learning experience.” DeLeon, 747 F.2d at 153. This is
because a change in the child’s educational placement
“should be given an expansive reading, at least where
changes affecting only an individual child’s program are at
issue.” Id. We also consider the IEP of the child that is
“actually functioning when the stay-put is invoked.” Drinker,
78 F.3d at 867 (internal quotation marks omitted).
       E.M. argues, and the District Court held, that her
current educational placement is to implement her IEP at
LCEC and TLC. E.M. finds support for this position in
Drinker; we held there that because the child’s IEP team “had
determined the appropriate placement and location of
services” for the child to be a particular school, that school
was the child’s educational placement. Id. It also accords with
the notion that an IEP for a child should identify the specific



                              17
locations at which the child is to receive special education
services. 20 U.S.C. § 1414(d)(1)(A)(i)(VII).
        The Department, however, argues that “educational
placement” does not mean a specific school when a state or
local agency acts in a way that affects a group of children,
rather than in a way directed towards any individual child
specifically. Instead, when the agency acts in a way that
affects a group, “educational placement” means the overall
educational requirements contained in the IEP. The
Department contends that its actions are not targeted towards
E.M. specifically, so if another school can provide E.M. with
the programs included in her IEP, she is not entitled to remain
at LCEC.
        In support of its position, the Department cites a
statement by the U.S. Department of Education in the Federal
Register and a group of cases from other circuits. The
Department of Education, in creating implementing
regulations for IDEA, drafted and implemented a regulation
corresponding to the “stay-put” rule of § 1415(j). 34 C.F.R.
§ 300.518(a). The regulatory “stay-put” rule uses the same
term, “educational placement,” that the statute uses. The term
is not defined in the regulations even though it is a commonly
used term throughout the implementing regulations. The lack
of a definition was the subject of comments when the
regulations were first publicized. The Department of
Education noted that “[a] few commenters suggested that the
term ‘educational placement’ be defined to include location,
supports, and services provided.” Assistance to States for the
Education of Children With Disabilities and Preschool Grants
for Children With Disabilities, 71 Fed. Reg. 46,540, 46,687
(Aug. 14, 2006) (emphasis added). The Department decided
not to define the terms, although “[t]he Department’s
longstanding position is that placement refers to the provision



                              18
of special education and related services rather than a
specific place, such as a specific classroom or specific
school.” Id. (emphasis added).
       The Courts of Appeals have also generally come to the
same conclusion. In Concerned Parents & Citizens for the
Continuing Education at Malcom X (PS 79) v. New York City
Board of Education, the local board of education planned to
close a school for budgetary reasons and transfer the students
with disabilities to other schools; the parents of those children
sought a “stay-put” order barring the closure while they
challenged it. 629 F.2d 751, 752 (2d Cir. 1980). The Second
Circuit held that “stay-put” was not triggered because the
board of education was not changing the students’
educational placements even though they were being
transferred. Id. at 753-54. The court reasoned that
“educational placement” referred to “the general type of
educational program in which the child is placed” or “the
existence and classification of a handicap, and the most
appropriate type of educational program for assisting a child
with such a handicap.” Id. at 753-54.
       In AW ex rel. Wilson v. Fairfax County School Board,
a student was transferred from his preferred school for
disciplinary reasons and challenged the transfer as being in
violation of the “stay-put” rule. 372 F.3d 674, 676-77 (4th
Cir. 2004). The Fourth Circuit found that “stay-put” did not
apply because the student’s “educational placement” was not
the specific school he attended but “the environment in which
educational services are provided.” Id. at 682. As long as the
new school “replicate[d] the educational program
contemplated by the student’s original assignment,” there was
no change in “educational placement.” Id.
       In Knight ex rel. Knight v. District of Columbia, a
child objected to a new IEP that would transfer him from a



                               19
private school to a public school for the following school year
and sought an injunction under the “stay-put” rule while he
challenged the transfer. 877 F.2d 1025, 1026-27 (D.C. Cir.
1989). The D.C. Circuit found that “stay-put” did not apply
because “the only sense in which . . . the two schools are
dissimilar is that [one] is a private school and [the other] is a
public school.” Id. at 1028. The court concluded that as long
as the public school was able to implement the child’s IEP
there was no change in the child’s “educational placement.”
Id.6
        These decisions indicate that, at least in some
situations, a child’s “educational placement” does not include
the specific school the child attends. But in each of these
decisions, an alternative location provided sufficient services
to satisfy the requirements of the student’s IEP. See
Concerned Parents, 629 F.2d at 756 (noting that the record
reflected “a good faith effort to preserve intact as far as
possible the basic educational programs that the transferred
children had formerly enjoyed”); AW, 372 F.3d at 683
(finding nothing in the record to indicate that “the new
location cannot fairly be described as an identical setting”);
Knight, 877 F.2d at 1029-30 (finding no evidence in the
record that the student would be unable to obtain similar
educational benefits at the new school).


       6
          The Department also relies on White ex rel. White v.
Ascension Parish School Board, 343 F.3d 373 (5th Cir.
2003). That case is not a “stay-put” case. However, the Fifth
Circuit did conclude in that case that “educational placement”
as that term is used in IDEA “means educational program—
not the particular institution where that program is
implemented.” Id. at 379.



                               20
       These decisions are consistent with our opinion in
DeLeon. Judge Becker in DeLeon noted that “[t]he question
of what constitutes a change in educational placement is,
necessarily, fact specific.” 747 F.2d at 153. The record in
DeLeon did not indicate that changes to the student’s
transportation plan would have a “substantial, detrimental
impact” on the student’s education. Id. at 154. Judge Becker
also noted that decisions concerning “the interests of a large
number of children” involve “entirely different problem[s]”
than decisions that affect or are targeted towards one child.
Id. at 153. This is because decisions affecting a group as a
whole “are broad ‘policy’ decisions rather than individual
choices concerning particular children.” Id.
       The Eighth Circuit summarized this dichotomy well:
              A transfer to a different school building
              for fiscal or other reasons unrelated to
              the disabled child has generally not been
              deemed a change in placement, whereas
              an expulsion from school or some other
              change in location made on account of
              the disabled child or his behavior has
              usually been deemed a change in
              educational placement that violates the
              stay-put provision if made unilaterally.

Hale ex rel. Hale v. Poplar Bluffs R-I Sch. Dist., 280 F.3d
831, 834 (8th Cir. 2002) (per curiam) (agreeing with the
district court’s factual determination that changing the
location of instruction for a student from his home to a school
effected a change to his educational placement); see also Bd.
of Educ. of Cmty. High Sch. Dist. No. 218 v. Ill. State Bd. of
Educ., 103 F.3d 545, 549 (7th Cir. 1996) (“[W]e adopt our
sister circuits’ fact-driven approach. We accept as the outer



                              21
parameters of ‘educational placement’ that it means
something more than the actual school attended by the child
and something less than the child’s ultimate educational
goals.”). This dichotomy is appropriate because one of the
primary concerns of IDEA was to prevent schools or
educational agencies from excluding “hard-to-handle disabled
students” from classrooms. Honig v. Doe, 484 U.S. 305, 324
(1988).
       We are operating in this case in a gray area. The facts
of this case are distinguishable from the decisions involving
school closures for general budgetary or administrative
reasons. See, e.g., N.D. ex rel. Parents Acting as Guardians
Ad Litem v. Haw. Dep’t of Educ., 600 F.3d 1104, 1116 (9th
Cir. 2010) (concluding that a reduction in school days
“affect[s] all public schools and all students, disabled and
non-disabled alike”); Tilton, 705 F.2d at 805 (“[I]f a state or
local agency must discontinue a program or close a facility
for purely budgetary reasons, the requirements of [the stay-
put provision] do not apply.”). The Department’s “no
mainstreaming” directive does not affect disabled and non-
disabled students equally—it impacts E.M. substantially more
than her non-disabled peers. This case occupies a middle
ground between the broad policy decisions and the
individually targeted actions described in DeLeon.
       The language of IDEA is broad enough to cover
circumstances other than those that purely address a single
student. The State’s legitimate interest in regulating private
schools like LCEC and TLC is such that it can rightly
communicate its licensing concerns to the administrators of
those schools, but it cannot wield its regulatory authority in a
fashion that immediately and without notice—or any
proposed alternative—requires a child’s IEP to be dispensed
with while administrators are in discussions about licensing



                              22
requirements. A main point of the “stay-put” provision in
IDEA is to protect individual students while educational
regulators and those interested in a child’s education are
working out disputes. We are not suggesting that E.M.’s
“educational placement” requires that she stay at LCEC. We
are saying rather that her “placement” is at least the program
identified in her IEP and that the Department’s actions in this
particular case are, if there is no viable educational
alternative, recognizable as effecting a change in that
placement and hence subjecting the Department to a “stay-
put” injunction of the limited variety imposed by the District
Court.
                               3.
        To reiterate, we have no occasion to decide whether
moving E.M. to another school would constitute a change in
“placement.” One aspect of this case that must be particularly
frustrating to E.M.’s parents and perhaps to E.M. herself is
that nothing in the course of the disputations between E.M.’s
school and the Department seems to have taken account of
whether another school is available to satisfy the
requirements of E.M.’s IEP. She has been caught in a
bureaucratic crossfire in which scant attention, if any, has
been directed at alternatives to satisfy her educational needs.
The District Court appears to have understood that problem
and sought to prevent E.M. becoming a casualty of evolving
discussions on the future of her present school. We do not
understand the District Court to have taken any position on
whether the “stay-put” injunction will survive a decision by
the Department to close LCEC or by the local public-school
system to transfer students like E.M. to another school
capable of implementing their IEPs. Nor do we. Instead,
given the unsettled state of the record (which does not even
contain a copy of E.M.’s IEP, just a summary from provisions



                              23
of the Verified Complaint), we think it best to remand the
case, with the “stay-put” injunction in place, for further
development of the record, including whether other
educational alternatives are available to E.M. and her family
as a new school year approaches.
                               IV.
       For these reasons, we remand this case to the District
Court for additional fact finding consistent with this opinion.




                              24
SHWARTZ, Circuit Judge, dissenting.

       At its core, this case is a licensing dispute between the
New Jersey Department of Education (“NJDOE”) and the
Learning Center for Exceptional Children (“LCEC”).
Thwarted at the state administrative level, LCEC filed this
lawsuit, joined by E.M. and her parents, in an effort to
forestall NJDOE’s actions. Plaintiffs have attempted to stop
NJDOE by relying on a provision of the Individuals with
Disabilities in Education Act (“IDEA”), 20 U.S.C. § 1415,
that is meant to prevent local agencies from changing a
child’s education while the school and the parents address
their disputes about the child’s educational placement. As
more fully explained herein, § 1415 does not provide a basis
for relief here because: (1) Plaintiffs do not satisfy the
unambiguous statutory prerequisites; and (2) this provision
does not cover challenges to a state’s licensing decision that
equally applies to all students at a particular school. For these
reasons, I dissent.

                                I

       As the Majority has explained, E.M. is a disabled
student receiving special education services at LCEC
pursuant to an individualized education plan (“IEP”) devised
by her parents and the Hoboken School District. Her IEP
requires that a portion of her education be conducted with
typically developing peers.            This is known as
“mainstreaming.” App. 21. Because LCEC only enrolls
public school special education students, it arranged for
students at its sister school, Today’s Learning Center, which
enrolls private school general education students, to
participate in activities with LCEC students.




                               1
        The NJDOE has asserted that LCEC is not authorized
to educate private school general education students alongside
public school special education students. When LCEC failed
to assure the NJDOE that such education was not occurring,
NJDOE placed LCEC on conditional approval status, which
meant it could not accept new students. LCEC, which
consequently lost students (and revenue), construed this
directive as barring mainstreaming, thereby limiting its ability
to educate E.M. according to her IEP and contravening the
IDEA’s goal of ensuring that students are educated in the
least restrictive environment possible.

        E.M. is caught in the cross-fire of this regulatory
dispute: her IEP requires mainstreaming, but the school she
attends cannot provide it. E.M. has invoked § 1415(j),
IDEA’s “stay put” provision, to enjoin the NJDOE from
interfering with the mainstreaming component of her IEP
while the dispute between the NJDOE and LCEC remains
unresolved. The able District Judge, confronted with the
Plaintiffs’ frequently shifting positions on the relief sought
and the basis for it, relied upon § 1415(j) and granted E.M.
relief.

       The narrow issue before us is whether the IDEA’s
“stay put” provision is an appropriate mechanism to provide
the relief E.M. seeks, namely the ability to obtain
uninterrupted mainstreaming opportunities at LCEC.
Because Plaintiffs have not satisfied the conditions for
obtaining “stay put” relief under § 1415, E.M. is not entitled
to an injunction under this provision. In addition, because
Plaintiffs are, in effect, challenging a state regulator’s policy
that applies to all children at the school, rather than a local
educational agency’s decision specifically concerning E.M.’s




                               2
IEP, the “stay put” provision does not apply and cannot
provide a basis to enjoin the NJDOE’s regulatory actions.

                               II

        As the Majority thoroughly explains, under the IDEA,
parents and guardians play a central role in the education of
their special needs children. Schaffer ex rel. Schaffer v.
Weast, 546 U.S. 49, 53 (2005); Honig v. Doe, 484 U.S. 305,
308 (1988). To this end, they participate in the creation of an
IEP and must be provided with “[w]ritten prior notice”
whenever the “local educational agency . . . proposes to
initiate or change” or “refuses to initiate or change” the
“educational placement of the child.”               20 U.S.C.
§ 1415(b)(3). If the parent is dissatisfied, then he or she may
“present a complaint,” to which the local educational agency
must respond. Id. § 1415(b)(6), (c)(2)(B). The parents are
then entitled to an impartial hearing, an appeal to the state
educational agency, and judicial review of the state
educational agency’s decision. Id. § 1415(f)(1)(A), (g).

        Recognizing that these due process safeguards may
result in lengthy proceedings, Congress enacted a “stay put”
provision that “protects the status quo of a child’s educational
placement,” C.H. ex rel. Hayes v. Cape Henlopen Sch. Dist.,
606 F.3d 59, 72 (3d Cir. 2010), by preventing “school
districts from effecting unilateral change in a child’s
educational program” during the proceedings. Susquenita
Sch. Dist. v. Raelee S. ex rel. Heidi S., 96 F.3d 78, 83 (3d Cir.
1996). The “stay put” provision provides:

       [D]uring the pendency of any proceedings
       conducted pursuant to this section, unless the




                               3
       State or local educational agency and the
       parents otherwise agree, the child shall remain
       in the then-current educational placement of the
       child, or, if applying for initial admission to a
       public school, shall, with the consent of the
       parents, be placed in the public program until
       all such proceedings have been completed.

20 U.S.C. § 1415(j).1 When read together with the IDEA’s
due process safeguards, the “stay put” provision is only
triggered (1) during the pendency of proceedings conducted
under § 1415 (2) when initiated by a parent who files a due
process complaint (3) in response to a proposed change in the
student’s educational placement. None of these prerequisites
are met.

        Plaintiffs filed this action in District Court without first
initiating a proceeding under § 1415. Proceedings under
§ 1415 focus on the individual student’s education,
“includ[ing] the conduct and development of evaluations,
eligibility determinations, IEPs, and educational placement.”
Michael C. ex rel Stephen C. v. Radnor Twp. Sch. Dist., 202
F.3d 642, 654 (3d Cir. 2000).               No such proceeding
concerning E.M.’s education has been initiated. Although the
Majority devotes pages to discussing whether this case is a

       1
         Because the IDEA’s predecessor statutes contained a
“stay put” provision similar to that of the IDEA, we may
properly look to cases that predate the IDEA for guidance in
interpreting its “stay put” provision. See Pardini v. Allegheny
Intermediate Unit, 420 F.3d 181, 186 (3d Cir. 2005); Oberti v.
Bd. of Educ. of Borough of Clementon Sch. Dist., 995 F.2d
1204, 1206 (3d Cir. 1993).




                                 4
“proceeding” under § 1415, the proper inquiry is whether
there exists a separate pending § 1415 proceeding, such as a
due process complaint or an appeal of a ruling on such a
complaint. Because “stay put” operates only “[d]uring the
pendency” of such a proceeding, and no such proceeding has
been initiated, § 1415’s “stay put” provision simply does not
apply. See Moss by Mutakabbir v. Smith, 794 F. Supp. 11,
14 (D.D.C. 1992) (holding that a federal action to enforce the
“stay put” provision is not itself a pending proceeding under
§ 1415 that triggers “stay put”).

       Moreover, as the Majority acknowledges, there is no
evidence that a change in E.M.’s educational placement has
been proposed or has occurred as the plain wording of § 1415
requires. The present record does not show that the Hoboken
School District has taken steps to change E.M.’s IEP, that it
intends to move E.M. to a different school with a different
educational program, or that she presently lacks the
mainstreaming opportunity that has been described as being
part of her IEP.2 Indeed, even the Majority cannot dispute
that the record is silent as to whether there has been any
actual or proposed change in E.M.’s educational placement.3

       2
        As the Majority correctly notes, E.M.’s IEP is not part
of the record and the only information about it comes from
assertions in the pleadings.
       3
         To the extent Plaintiffs argue that E.M.’s educational
placement has changed because LCEC no longer provides
mainstreaming, they have asserted the wrong claim. The
proper vehicle to challenge a failure to provide
mainstreaming consistent with the requirements of E.M.’s
IEP is a claim against the Hoboken School District for




                               5
The majority also discusses exhaustion and concludes that it
is not required here because the IDEA does not allow a parent
to challenge a state agency’s licensing decision but rather
provides a means to challenge changes to an individual’s
educational placement. For reasons that I will explain, I
agree. Indeed, that reasoning underscores why this is not a
proceeding about E.M.’s educational placement covered by §
1415.

       For these reasons, Plaintiffs have not satisfied the
prerequisites to obtain a “stay put” order under § 1415 and,
therefore, on this record, relief on that basis should not have
been granted.

                               III

       Plaintiffs’ reliance on the “stay put” provision fails for
an additional reason. Even if Plaintiffs would otherwise
satisfy the requirements for a change in educational
placement under § 1415, they cannot overcome the general
rule that the “stay put” provision does not apply when such a
change results from a broad policy decision grounded in
matters of licensing, administration, or fiscal policy, as
opposed to a decision about an individual student. See, e.g.
N.D. ex rel. Parents Acting as Guardians Ad Litem v. Haw.
Dep’t of Educ., 600 F.3d 1104, 1117 (9th Cir. 2010) (state
implementation of furloughs that closed schools on Fridays
was a state-wide administrative decision that did not
constitute a change in placement triggering the “stay put”
provision, although it could give rise to a failure to implement


“failure to implement” her IEP. See Houston Indep. Sch.
Dist. v. Bobby R., 200 F.3d 341, 349 (5th Cir. 2000).




                               6
claim); Weil v. Bd. of Elementary & Secondary Educ., 931
F.2d 1069, 1073 (5th Cir. 1991) (noting that “if the change in
‘educational placement’ is necessitated by the closure of a
facility for reasons beyond the control of the public agency,
the ‘stay-put’ provisions . . . do not apply”); DeLeon v.
Susquehanna Cmty. Sch. Dist., 747 F.2d 149, 153, 153 n.8
(3d Cir. 1984) (distinguishing cases that involved “broad
policy decisions” that “could interfere with resource
allocation” and applying “an expansive reading” to “change
in educational placement” where “the decision involved is
one that affects the educational program of an individual
child” (internal quotation marks and citations omitted)).
While the Majority correctly points out that many cases that
have refused to apply the “stay put” provision to counteract
policy decisions have involved school closures due to budget
allocation decisions, the same logic applies to similar state
regulatory interests.      Setting state educational policy,
accrediting particular schools, and making difficult
prioritization decisions through the budgetary process are all
essential facets of the NJDOE’s regulatory role.

        There are several reasons for denying individual
plaintiffs the ability to invoke the “stay put” provision when
they are challenging a system-wide policy or decision. First,
“nothing in the legislative history or the language of the
[IDEA] implies a legislative intent to permit interested parties
to utilize the automatic injunction procedure of [the ‘stay put’
provision] to frustrate the” state’s policy decisions. Tilton by
Richards v. Jefferson Cnty. Bd. of Educ., 705 F.2d 800, 804
(6th Cir. 1983); N.D., 600 F.3d at 1116 (“Congress did not
intend for the IDEA to apply to system wide administrative
decisions,” and thus the “stay put” provision does not apply
where a program or school is closed due to budgetary




                               7
reasons). To the contrary, Congress had two goals in
enacting the procedural protections of § 1415: (1) “to prevent
the erroneous identification or classification of children as
handicapped and the impairment of their subsequent
education by ensuring that parents would be afforded prior
notice and an opportunity to participate in such fundamental
determinations,” Concerned Parents, 629 F.2d at 754;4 and (2)
to prevent the “‘total exclusion’ of disabled children” from
school and their warehousing in specialized institutions, N.D.,
600 F.3d at 1115 (quoting Honig, 484 U.S. 325 n.8). To
address this latter concern, the “stay put” provision
“strip[ped] schools of the unilateral authority [they] had
traditionally employed to exclude disabled students from
school and to protect children from any retaliatory action by
the agency.” N.D., 600 F.3d at 1114 (internal quotation
marks, alterations, and citations omitted); 20 U.S.C.
§ 1400(c)(2)(B). Because a policy decision that applies to all
students “does not conflict with Congress’s intent of
protecting disabled children from being singled out,” N.D.,
600 F.3d at 1117, § 1415 is not a mechanism for challenging
such decisions.

       Second, permitting the “stay put” provision to be
employed to challenge state policy decisions would effect a
transfer of power from the state to parents. Tilton, 705 F.2d
at 804 (state and local obligations under the IDEA do not

      4
        See also Tilton, 705 F.2d at 804; S. Rep. No. 94-168,
94th Cong., 1st Sess. 26 (1975) (showing the Senate
Committee was “deeply concerned about practices and
procedures which result in classifying children as having
handicapping conditions when, in fact, they do not have such
conditions.”)




                              8
result in an abdication of control to the parents over matters
concerning the allocation of a school system’s educational
resources); N.D., 600 F.3d at 1117 (“To allow the stay-put
provisions to apply [to forestall furloughs] would be
essentially to give the parents of disabled children veto power
over a state’s decisions regarding the management of its
schools. The IDEA did not intend to strip administrative
powers away from local school boards and give them to
parents of individual children.”). Relatedly, permitting an
individual student to invoke the “stay put” provision to
forestall system-wide actions necessitated by policy
decisions, particularly budgetary concerns, “could undermine
the statutory purpose of providing an appropriate education to
all handicapped children.” Tilton, 705 F.2d at 805 (emphasis
in original). Allowing a student to use the “stay put”
provision to block implementation of an action that applies to
all students could obligate the state, “against its reasoned
judgment, to finance a program for some handicapped
children because of the bare allegations of a single interested
party,” and such “forced spending might well deprive other
handicapped children of needed resources.” Id.5




       5
         Under the Majority’s rule, if a system-wide decision
or policy results in closing a school and if there are no viable
alternative programs for a particular student, then that student
would be permitted to stop the implementation of the decision
or policy, even if the state had a reason for its actions. If a
decision or policy resulted in a particular student having no
alternatives, the answer is to create an alternative, not to
require the state to allow a school to operate in contravention
of the rule or policy.




                               9
        Third, the power to approve programs and control
fiscal matters is a power vested with the state. Dima v.
Macchiarola, 513 F. Supp. 565, 570 (E.D.N.Y. 1981)
(“Congress never intended to expand these classification
safeguards to obstruct a decision by the Board or the State to
retain or discard the services of a private school. . . . [T]hey
must be permitted to make an independent determination
regarding the suitability of private institutions to fulfill the
educational and fiscal needs of the system without first
according the parents and guardians a due process forum,”
and thus school board’s refusal to contract with school was a
policy decision that did not trigger the notice and hearing
requirements of § 1415); Corbett for Corbett v. Reg’l Ctr. of
the East Bay, Inc., 699 F. Supp. 230, 232 (N.D. Cal. 1988)
(noting that an agency is “responsible for protecting the
integrity of [its l]icensing system, and the health and safety of
residents of licensed facilities” and holding that revocation of
a service provider’s license did not trigger the “stay put”
provision because the state agency “must be permitted to
challenge, in good faith, [a service provider’s] license to
operate a community care facility based on legitimate health
and safety concerns”); see also White, 343 F.3d at 380
(noting that where a school district had “elected to provide
services at a centralized location” rather than in a particular
neighborhood, “[t]his [was] a permissible policy choice under
the IDEA”); Flour Bluff, 91 F.3d at 694 (recognizing that
states may choose to employ regional day schools to better
“allocat[e] the[ir] limited resources” so as to “better . . .
provide for its disabled students”). The IDEA recognizes that
states “shall determine whether [private] schools and facilities
meet the standards that apply to State educational agencies
and local educational agencies and that children so served
have all the rights the children would have if served by such




                               10
agencies.” 20 U.S.C. § 1412(a)(10)(B)(ii). The IDEA, in
effect, “expressly incorporates State educational standards.”
Schimmel by Schimmel v. Spillane, 819 F.2d 477, 484 (4th
Cir. 1987). “Because unapproved private schools do not meet
the State educational standards,” the IDEA “does not require
[a state’s] school systems to place and fund handicapped
children in unapproved private schools.” Id.; see also
Antkowiak by Antkowiak v. Ambach, 838 F.2d 635, 640 (2d
Cir. 1988) (holding district court lacked authority to order
placement at a school not approved by the state). Thus, the
statute’s goal of protecting individual students combined with
the state’s obligation to approve schools for the benefit of all
students demonstrate that a statutory provision geared to
protect individual students was not meant to be a mechanism
to challenge decisions that apply to all students, even if an
individual student is impacted by that decision in a unique
way.6

       Here, Plaintiffs seek to “[e]njoin[] the [Defendants]
from enforcing N.J.A.C. 6A:14-4.7(a) in a manner that
precludes LCEC from implementing the mainstreaming
component of E.M.’s IEP.” App. 37. This claim in effect
challenges the NJDOE’s licensing decision concerning
LCEC. Although Plaintiffs have attempted to cast NJDOE’s
decision as a violation of E.M.’s IEP because enforcement of

       6
         This is not to say that the IDEA could never be used
as a vehicle to challenge a policy decision that violates the
statute nor is it to say that other avenues for relief cannot be
pursued to protect the interests of an individual child. Rather,
challenges to universally applicable policy decisions do not
trigger an individual student’s right to “stay put” under §
1415.




                              11
the regulation will impact her, there is no allegation that
NJDOE’s enforcement of the regulation targets E.M. or
changes her IEP. In fact, NJDOE’s position equally applies
to all LCEC students with an IEP that provides for
mainstreaming. Thus, Plaintiffs challenge a policy decision
that does not trigger the “stay put” provision. See Tilton, 705
F.2d at 805 (decision to close school “for purely budgetary
reasons” did not trigger “stay put” provision); Corbett, 699 F.
Supp. at 232 (revocation of a service provider’s license was
policy decision that did not trigger the “stay put” provision).
        E.M. is entitled to every protection available to her,
including a free and appropriate education in the least
restrictive environment. Nonetheless, efforts to secure these
protections must be brought against the proper parties in the
proper forum.

       For all of these reasons, I would vacate the order
granting “stay put” relief under § 1415.




                              12